DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2019-136522, filed 07/25/2019, has been received and acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/841,794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because that encompass identical subject matter. To elaborate, both the instant claim 1 and claim 1 of ‘794 are shown below within Table I. The range of 0.2% or less overlaps with the range of 0.2% or less as recited within claim 1 of ‘794.  Injecting an aluminum alloy in a laminar flow at an injection gate speed of 1 m/sec or less as recited within claim 3 is taught within claim 1 of ‘794. The heat treatment temperatures and times are taught by claim 4 of ‘794. 
Table I – A comparison of Claim 1 and an example taught within Katto (JP-2000054047-A).
Claims
SiWt %
MgWt %
CuWt %
CrWt %
MnWt %
FeWt %
SrWt %
AlWt %
1
7.0 - 9.0
0.4 - 0.6
0.4 - 0.7
≤ 0.5
≤ 0.5
0.10 - 0.25
0.005 - 0.02
Bal.
1
6.0 - 9.0
0.4 - 0.8
0.25 - 1.0
0
≤ 0.6
0.08 - 0.25
≤ 0.01
Bal.

	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Katto (JP-2000054047-A). 

Regarding Claim 1, Katto teaches a hypo-eutectic aluminum-silicon alloy (paragraph [0001]). Katto teaches an aluminum alloy, specifically Katto teaches the example shown below within Table II (Original Disclosure, Table 1). Katto does not teach an amount of strontium (Sr), however within paragraph [0005] of the machine translation, Katto teaches an amount of intended Sr within the invention of ‘047 is between 0.003% to 0.04%, and further teaches this element in this range improves the impact resistance (paragraph [0009]). Thus, it would have been obvious to include Sr in a range overlapping with the instant range with the motivation of improving the impact resistance. Furthermore, with respect to the feature of “[Cr+Mn]: 0.1 to 0.8%”, the examiner points out that Katto does not teach an amount of Cr and further teach Mn in a range of 0.1 to 0.6% (paragraph [0005]), thus this limitation is met by Katto. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Table II – A comparison of Claim 1 and an example taught within Katto (JP-2000054047-A).
Claims
SiWt %
MgWt %
CuWt %
CrWt %
MnWt %
FeWt %
SrWt %
AlWt %
1
7.0 - 9.0
0.4 - 0.6
0.4 - 0.7
≤ 0.5
≤ 0.5
0.10 - 0.25
0.005 - 0.02
Bal.
4-F
8.0
0.55
0.5
0
0
0.20
0.003 - 0.04
Bal.

	

Regarding Claim 2, Katto teaches a range of Ti of 0.01 - 0.2% (paragraph [0005]), and the amount within the example used above within the rejection of claim 1 includes 0.07% Ti (Original Disclosure, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katto (JP-2000054047-A) in view of Nakamura (U.S. Patent No. 5,787,961) and Yamamoto (U.S. Patent No. 5,755,898). 

Regarding Claim 3, Katto is relied upon for the reasons given above in addressing claim 1. However, Katto does not teach filling the aluminum alloy in a laminar flow into a metal mold at an injection gate speed of 1 m/sec or less. 
Nakamura teaches a thixocasting process for an aluminum alloy (abstract). Nakamura teaches filling an aluminum alloy in a laminar flow into a metal mold (column 2, lines 48-54). Nakamura teaches this processing technique allows for the avoidance of air inclusions (column 2, lines 53-54). 
Yamamoto teaches a manufacturing method using an aluminum alloy (abstract). Yamamoto teaches an injection gate speed of between 1 m/s and 5 m/s (column 3, Table 2). Yamamoto teaches these speeds, in part, allow for a great reduction in manufacturing cost (column 5, lines 60-61). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katto with the concepts of Nakamura with the motivation of avoiding air inclusions; and the concepts of Yamamoto with the motivation of reducing manufacturing costs. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Katto (JP-2000054047-A) in view of Nakamura (U.S. Patent No. 5,787,961) and Yamamoto (U.S. Patent No. 5,755,898) as applied to claim 3 above, and further in view of Anami (U.S. 2007/0144630). 

Regarding Claim 4, Katto in view of Nakamura and Yamamoto are relied upon for the reasons given above in addressing claim 3. However, none of the references teach a heat treatment being performed between 160°C and 200°C for 2 to 8 hours after the die casting. 
Anami teaches a manufacturing method for an aluminum alloy (abstract). Anami teaches a heat treatment being performed at 60°C to 200°C for between 10 minutes and 8 hours after casting (paragraph [0029]). Anami teaches this treatment, in part, allows for an aluminum alloy having excellent press formability and bake hardenability (paragraph [0029]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katto in view of Nakamura and Yamamoto with the concepts of Anami with the motivation of producing an aluminum alloy having excellent press formability and bake hardenability. 
Regarding Claim 5, with respect to the limitation of the cast product having a high strength and high toughness with a tensile strength of 280 N/mm2 or more, a 0.2% proof stress of 180 N/mm2 or more, elongation of 4% or more, and a Charpy impact value of 3 J/cm2 or more, the examiner points out that if one uses the concepts of Nakamura, Yamamoto, and Anami with the alloy of Katto, one would appreciate that process and structure of Katto as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a cast product having a high strength and high toughness with a tensile strength of 280 N/mm2 or more, a 0.2% proof stress of 180 N/mm2 or more, elongation of 4% or more, and a Charpy impact value of 3 J/cm2 or more would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735